Citation Nr: 0638807	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-24 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a partial laminectomy, currently rated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in St. Louis, Missouri.  The case is currently under the 
jurisdiction of the RO in Wichita, Kansas.

In November 2006, the veteran's motion to advance on the 
Board's docket was granted due to the veteran being seriously 
ill.  38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The objective medical evidence of record shows that the 
veteran's low back disability is manifested by forward 
flexion to 30 degrees with consideration of additional 
limitation due to pain.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
residuals of a partial laminectomy, so as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for the 
service-connected residuals of a partial laminectomy have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2006).

2.  The criteria for referral for the service-connected 
residuals of a partial laminectomy on an extra-schedular 
basis are not met.  38 C.F.R. § 3.321(b)(1) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in March 
2004 and March 2005, which were specifically intended to 
address the requirements of the VCAA.  The VCAA letters 
advised the veteran that "[t]o establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected condition 
has gotten worse."  See the March 2005 VCAA letter, page 5; 
the March 2004 VCAA letter, page 5.  The March 2005 VCAA 
letter also informed the veteran that "[i]n order to support 
your claim for an extra-schedular evaluation based on 
exceptional circumstances, the evidence must show: that your 
service-connected disability or disabilities present such an 
exceptional or unusual disability picture, due to such 
factors as marked interference with employment or frequent 
periods of hospitalization, that application of the regular 
schedular standards is impractical."  Id. at page 6.  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letters to inform VA of 
medical evidence pertaining to his claimed disabilities and 
to submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disability.

Moreover, in the VCAA letters, the veteran was informed that 
VA would provide medical examination or get a medical opinion 
if VA decided that it was necessary to make a decision on his 
claim.  [A VA spine examination was conducted in April 2005.]

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised in the VCAA letters that 
VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The veteran was also told that VA would make 
reasonable efforts to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.

Furthermore, in the VCAA letters, the RO specifically 
informed the veteran to submit any evidence in his possession 
that pertained to his claim.  The VCAA letters thus complied 
with the "give us everything you've got" requirement of 
38 C.F.R. § 3.159(b)(1) because the letters informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is, of course, aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
review of the record reveals that the veteran was provided 
notice of the VCAA in March 2004 prior to the initial 
adjudication in July 2004 of his claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to this 
claim, because service connection has already been granted 
for the low back disability.  Furthermore, as explained 
above, the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to his current 
level of disability in the VCAA letters.  Additionally, the 
RO specifically addressed elements (4) and (5) in a May 2006 
letter to the veteran.  

In addition, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran).    

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  The Board finds that all relevant 
evidence necessary for an equitable resolution of the issue 
decided herein has been identified and obtained, to the 
extent necessary.  The evidence of record includes VA and 
private treatment records, records from the Social Security 
Administration, and a report of VA examination.

The veteran has argued that the April 2005 VA examination was 
inadequate because the examination was done by a physician's 
assistant.  See the veteran's VA Form 9 dated in July 2005.  
Although the examination was not done by a medical doctor, 
the report of the examination appears to be complete, 
thorough and well reasoned.  It is well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as the 
adequacy of physical examination.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

It appears that the veteran is merely dissatisfied with the 
conclusions of the examiner.  However, this is not a 
legitimate reason for the Board to order another examination.  
As the Court has stated, VA's "duty to assist is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support the claim."  See Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) (emphasis as in original).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran has a representative, who has 
presented written argument on his behalf.  The veteran has 
not expressed a desire for a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to this issue.

Pertinent Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).


Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific rating criteria

Under the current regulations, a lumbar spine disability is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  

General Rating Formula for Diseases and 
Injuries of the Spine

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire 
spine...............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
...............................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.......................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine.............................................
..................30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..................................
	....................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.


Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).

Analysis

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to residuals of a 
partial laminectomy, the veteran has been diagnosed with 
degenerative osteoarthritis and scoliosis of the lumbar 
spine.  These disorders are not specifically service 
connected.  However, the Board is also precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Accordingly, 
the Board will ascribe all functional impairment of the 
lumbar spine as symptomatology attributed to the service-
connected residuals of a partial laminectomy.

Incapacitating episodes

The residuals of a partial laminectomy are rated as 20 
percent disabling under Diagnostic Code 5243 (intervertebral 
disc syndrome).  The first matter is whether a higher rating 
is warranted pursuant to the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  A higher rating is warranted if the veteran has 
incapacitating episodes having a total duration of at least 
four weeks during the past 12 months.  In this case, at the 
April 2005 VA examination, the veteran denied any episodes of 
any incapacitating episodes during the past 12 months.  Also, 
medical records do not reflect any prescribing of bed rest by 
a physician or, for that matter, much treatment by a 
physician.  Therefore, a higher rating on the basis of the 
total duration of incapacitating episodes is not warranted.

General rating formula

The next matter is whether a higher rating is warranted under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  To warrant a rating in excess of 20 percent, there 
must be forward flexion of the thoracolumbar spine 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine.  Ankylosis is the immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  There is no evidence of 
ankylosis in the medical records, so the Board will look at 
forward flexion.  The April 2005 VA examination shows that 
the veteran has forward flexion to 60 degrees with pain at 
the end of motion.  Since a 40 percent rating calls for 
forward flexion to be 30 degrees or less, the identified 
limitation of forward flexion does not warrant a 40 percent 
rating under the current schedular criteria.  

The veteran, however, has in essence contended that his 
service-connected lumbar spine disability is productive of 
significant loss of function due to pain.  As discussed 
above, when a diagnostic code provides for compensation based 
solely on limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Those sections allow for the 
assignment of additional disability based on functional loss 
due to pain.  The Board finds that an increased rating based 
on additional functional impairment due to pain is warranted 
in this case.  The April 2005 VA examiner noted that during 
flare-ups and after repetitive use, the veteran had moderate-
to-severe additional limitations due to pain.  That examiner 
also indicated that the lumbar spine disability limited 
employment to sedentary activity with no repeated lifting, no 
heavy lifting, and no prolonged standing with moderate loads.  
Resolving reasonable doubt in the veteran's favor, a 
moderate-to-severe additional limitation of flexion due to 
pain would result in forward flexion of the thoracolumbar 
spine being 30 degrees or less.  Thus, the medical evidence 
does demonstrate functional loss that warrants a 40 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine pursuant to 38 C.F.R. §§ 
4.40 and 4.45

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2005); Fanning v. Brown, 4 Vet. App. 225 
(1993).  Moreover, since the orthopedic manifestations of the 
service-connected lumbar spine disability are being rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, any associated objective neurologic abnormalities 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately under an appropriate 
diagnostic code.  

While the veteran reported to the April 2005 VA examiner that 
he has urinary hesitancy and constipation, the medical 
evidence, to include treatment records and the report of the 
April 2005 VA examination, do not reflect that a bowel or 
bladder impairment related to the service-connected lumbar 
spine disability has been identified.  In March 2004, the 
veteran complained of limitations due to pain in the right 
pelvis area.  The assessments included possible radicular 
pain.  Moreover, at the April 2005 VA examination, the 
veteran reported that he had intermittent pins-and-needles 
sensation to the right posterior calf and radiation of pain 
down the posterior right leg.  Physical examination revealed 
that the veteran had an unsteady gait and multiple areas of 
reduced sensation that were nondermatomal in the areas of 
both legs and feet.  However, there was no asymmetrical 
atrophy, and muscle bulk and tone were normal.  On checking 
muscle strength against resistance, he demonstrated reduced 
strength primarily on the right side with break-away weakness 
related to pain.  The deep tendon reflexes were present, 
symmetrical, and 2/4.  The Lasegue sign and straight leg 
raises were normal.  The April 2005 VA examiner did not 
diagnose a separate neurological disability or otherwise 
attribute the neurological findings on physical examination 
to the service-connected lumbar spine disability.  
Accordingly, a separate rating for a neurological disorder is 
not warranted.

The report of the April 2005 VA examination reflects the 
presence of an eight-centimeter-by-four-millimeter scar.  It 
was well-healed, hypopigmented, and linear. Although a post-
surgical scar is present, it has not been described as 
symptomatic.  Separate application of the diagnostic codes 
involving scars under 38 C.F.R. § 4.118 would therefore not 
avail the veteran.  He has not contended otherwise.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an 


exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2006).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO included 38 C.F.R. § 3.321(b)(1) in the July 2005 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  In addition, in a 
November 2006 appellant's brief, the veteran's representative 
specifically raised the matter of an extraschedular rating.  
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability rating at issue.

The record does not show that the veteran has required 
frequent hospitalizations recently for his lumbar spine 
disability.  Additionally, there is not shown to be evidence 
of marked interference with employment due to the disability.  
There is nothing in the current evidence of record to 
indicate that the lumbar spine disability, alone, causes 
impairment with employment over and above that contemplated 
in the now assigned 40 percent schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

The veteran is unemployed and alleges that he cannot work 
because of the pain from his lumbar spine disability.  A VA 
doctor who has been treating the veteran's cancer opined in a 
June 2005 statement that the veteran was unable to work 
because of pain and that his present pain was predominately 
related to his chronic disc disease and not his renal cell 
cancer.  That doctor indicated that the back pain required 
high doses of pain medication.  That doctor's opinion is 
based in part on 


the findings of an October 2003 magnetic resonating imaging 
(MRI) scan of the lumbar spine.  There is no indication that 
his opinion is based on findings from a physical examination 
of the lumbar spine.  

Moreover, in a May 2005 statement, a VA nurse practitioner 
who has also been treating the veteran's cancer noted that 
his cancer had spread to the right pelvic area and that he 
had significant pain in his pelvic and hip area, which 
required high doses of narcotic pain medication.  The nurse 
practitioner indicated that the veteran was not able to work 
because of the chronic pain and significant amount of pain 
medication required.  In other words, the nurse practitioner 
attributed the veteran's inability to work to his cancer.  
Furthermore, the April 2005 VA examiner noted that the 
veteran's current pain levels were not compatible with 
current findings on radiologic films and physical 
examination, and opined that the metastatic renal cell 
carcinoma was the primary condition that totally precludes 
gainful employment.  In addition, the Social Security 
Administration found the veteran was totally disabled and 
that his primary and secondary diagnoses were renal cell 
carcinoma of the right kidney and osteolytic metastasis of 
the right ilium, respectively.  The Board places the greatest 
weight on the opinion of the April 2005 VA examiner, even 
though the examiner is only a physician's assistant, in 
determining whether a referral for extra-schedular 
consideration is warranted because that examiner conducted a 
physical examination.

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion

In summary, for reasons and bases explained above, the Board 
concludes that a 40 percent disability rating is assigned for 
the veteran's service-connected residuals of a partial 
laminectomy.  The appeal is allowed to that extent.




ORDER

Entitlement to an increased disability evaluation of 40 
percent is granted for service-connected residuals of a 
partial laminectomy, subject to governing regulations 
concerning the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


